— Order and judgment unanimously affirmed, with costs. Memorandum: We agree with Special Term that the complaint, which attempts to allege breach of warranty based upon a written guarantee issued in connection with the sale of house siding, fails to state a cause of action. By its terms, the guarantee assured the purchasers that the siding would not need painting for the life of the house on which it is installed and that it would resist the ravages of rot, termites and rodents. Plaintiffs do not allege any breach of the terms of the guarantee, but allege only that the nails holding the siding were loosening and in some cases the siding was falling off. They failed also to allege compliance with the condition of the guarantee that the siding was installed according to instructions published by the Mineral Fibers Products Bureau. Moreover, they failed to state facts showing that they were parties to the guarantee or either intended beneficiaries who purchased their homes in reliance thereon (see, Randy Knitwear v American Cyanamid Co., 11 NY2d 5). (Appeal from order and judgment of Supreme Court, Monroe County, Reed, J. — dismiss complaint.) Present —Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.